Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

New Examiner
	The new examiner of record, Erin Hirt, acknowledges receipt of applicant’s arguments and remarks. These arguments and remarks have prompted the revised grounds of rejection in this second non-final office action. The examiner notes that she is examining the full scope of compounds of formula I as instantly claimed.

Claim Objections
The canceled claims 2-4 are objected to because canceled claims are to contain no text as per MPEP 714. Thus, to overcome this objection applicants should remove the period after the status identifier (Canceled). See the example listing of claims from MPEP 714 which shows 
    PNG
    media_image1.png
    28
    165
    media_image1.png
    Greyscale
.
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claim 7 is rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.
The claim broadly embraces a method for controlling a horticultural pest, an agricultural pest or a soil pest, comprising applying and effective amount of the compound or a salt thereof according to claim 1 to a plant, soil, a horticultural pest, an agricultural pest or a soil pest, necessitating structure/function relationships.
The specification discloses treating insect pests including isopods, mites, nematodes, moths, mites, mosquitos, beetles, gastropods, armyworm, aphids, planthoppers, houseflies, cockroaches, mealworms, weevils, etc. as various insect, acarid, and nematode species are exemplified to be controlled with the claimed compounds. However, the specification is silent however on horticultural, agricultural and soil pests outside of disclosed insect, acarid, or nematode pests, e.g. agricultural, horticultural pests include mammalian pests, e.g. deer, rodent pests, e.g. deer mice, moles, etc. and avian pests, e.g. robins. The specification merely discloses a few non-limiting examples of insects, nematodes and acarids which can be controlled with the claimed compounds (See specification: [0054-0055]).
However, the specification fails to disclose any additional species or examples of horticultural, agricultural or soil pests beyond the disclosed insect, acarid, and nematode species in the specification. Thus, it is clear that Applicants' description of structure and activity regarding the genus of any and all known and unknown horticultural, agricultural or soil pests is based in large part on conjecture. The entire scope of horticultural, agricultural or soil pests were not known in the prior art at the time of the instant invention by Applicants, and include pests yet to be discovered as well as mammalian, avian, and rodent pests which do not appear to be controlled by the claimed compounds as applicant’s specification teaches controlling parasites in animals, e.g. mammals, with the claimed compounds (See specification: [0053]). 
As the specification fails to describe the genus of horticultural, agricultural or soil pests, the disclosed species of insects, acarids and nematodes in the specification does not constitute a substantial portion of the claimed genus. 
Applicant’s attention is also directed to In re Shokal, 113 USPQ 283 (CCPA 1957), wherein it is stated: 
It appears to be well settled that a single species can rarely, if ever, afford sufficient support for a generic claim.  In re Soll, 25 CCPA (Patents) 1309, 97 F2d 623, 38 USPQ 189; In re Wahlforss, 28 CCPA (Patents) 867, 117 F2d 270, 48 USPQ 397.  The decisions do not however fix any definite number of species which will establish completion of a generic invention and it seems evident therefrom that such number will vary, depending on the circumstances of particular cases.  Thus, in the case of small genus such as the halogens, consisting of four species, a reduction to practice of three, perhaps even two, might serve to complete the generic invention, while in the case of a genus comprising hundreds of species, a considerably larger number of reductions to practice would probably be necessary.

As stated in MPEP 2163 II: If the application as filed does not disclose the complete structure (or acts of a process) of the claimed invention as a whole, determine whether the specification discloses other relevant identifying characteristics sufficient to describe the claimed invention in such full, clear, concise, and exact terms that a skilled artisan would recognize applicant was in possession of the claimed invention. The instant specification is devoid of a description for the numerous possible horticultural, agricultural or soil pests which can be controlled with the claimed compounds beyond the disclosed species of insects, acarids, and nematodes. The specification merely discloses controlling various insect, acarid and nematode species, previously described in the prior art. Thus, Applicants have failed to demonstrate possession of the entire scope of numerous horticultural, agricultural or soil pests claimed which would include as pests mammalian, avian, and rodent pests. Disclosure of function alone is little more than a wish for possession; it does not satisfy the written description requirement. See Eli Lilly, 119 F.3d at 1568, 43 USPQ2d at 1406 (written description requirement not satisfied by merely providing “a result that one might achieve if one made that invention”); In re Wilder, 736 F.2d 1516, 1521, 222 USPQ 369, 372-73 (Fed. Cir. 1984) (affirming a rejection for lack of written description because the specification does “little more than outline goals appellants hope the claimed invention achieves and the problems the invention will hopefully ameliorate”). 
The disclosed insect, acarid and nematode examples in the specification, do not constitute an adequate description to demonstrate possession of the entire scope of horticultural, agricultural or soil pests, as claimed. To satisfy the written description requirement, a patent specification must describe the claimed invention in sufficient detail such that the Artisan can reasonably conclude that the inventor(s) had possession of the claimed invention.  Such possession may be demonstrated by describing the claimed invention with all of its limitations using such descriptive means as words, structures, figures, diagrams, and/or formulae that fully set forth the claimed invention.  Possession may be shown by an actual reduction to practice, showing that the invention was “ready for patenting”, or by describing distinguishing identifying characteristics sufficient to show that Applicant was in possession of the claimed invention (January 5, 2001 Fed. Reg., Vol. 66, No. 4, pp. 1099-11).  
Overall, what these statements indicate is that the Applicant must provide adequate description of such core structure and function related to that core structure such that the Artisan of skill could determine the desired effect.  Hence, the analysis above demonstrates that Applicants have not described the numerous possible horticultural, agricultural or soil pests that are encompassed by applicant’s claimed method. As such, the Artisan of skill could not predict that Applicant possessed any additional species, except for that of the disclosed insect, acarid, and nematodes that are specifically disclosed.
Therefore, the breadth of the claims as reading on controlling any and all types of horticultural, agricultural or soil pests with effective amounts of the claimed compounds, which would include mammalian pests, e.g. deer, rodent pests, e.g. moles, deer mice, etc., avian pests, e.g. robins which are all known to destroy agricultural and horticultural crops and are therefore pests of these crops; in view of the level of knowledge or skill in the art at the time of the invention, and the limited information provided in the specification, an Artisan of skill would not recognize from the disclosure that Applicant was in possession of controlling the entire scope of horticultural, agricultural or soil pests claimed, at the time the application was filed. Thus, it is concluded that the written description requirement is not satisfied.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim(s) 1, and 5-7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Matsumoto et al. (JP2017-008029A, from IDS specifically translation cited on 04/14/21 IDS) in view of Patani et al. (Chem. Rev.¸1996, 96(8), 3147-3176).

    PNG
    media_image2.png
    322
    840
    media_image2.png
    Greyscale

Determination of the scope and content of the prior art
(MPEP 2141.01)
	Regarding claim 1, Matsumoto teaches structurally similar compounds to those of applicant’s formula (I), e.g. 
    PNG
    media_image3.png
    143
    187
    media_image3.png
    Greyscale
, which differ from the instantly claimed compounds in the position at which the pyridine ring is connected to the carbonyl carbon on the left (See [0006-0008]; Table 1; translation). Matsumoto teaches wherein R1 is alkyl and haloalkyl, which reads on the instantly claimed haloalkyl and Matsumoto’s R1 is in the same position as the instant R1 with respect to the connection of the carbonyl carbon (i.e. R1 is para to the carbonyl carbon in Matsumoto which is the same position in the instant formula I), Matsumoto further teaches that m can be 0, and therefore R2 is not present as in the instantly claimed compounds and wherein R3 is hydrogen atom, alkyl group, cycloalkyl group, and R4 is an alkyl, alkoxy, alkylcarbonyl and alkoxycarbonyl which all are the same as instantly claimed and correspond with the same m, R3 and R4 in the instant formula I (See Matsumoto [0006-0008], Table 1; [0037-0040]; translation). Matsumoto exemplifies at Table 1, compound I-9 wherein R1 is CF3, m is 0, therefore R2 is not present, R3 is H and R4 is CO2Me, compound I-10 wherein R1 is CF3, m is 0 therefore R2 is not present, R3 is H and R4 is CO2Et, Compound I-17 through I-21, wherein R1 is CF3, m is 0, therefore R2 is not present, R3 is H and R4 are alkoxy groups  which are very structurally similar to applicant’s claimed compound scope wherein R3 can be H, R4 can be alkoxy, etc., m is 0 therefore R2 is not present, and R1 is  and then Matsumoto’s compounds only differ by the position of the N-atom in the pyridine ring that is connected to the carbonyl carbon (e.g. the left most pyridine ring when looking at applicant’s formula I) (see all of Matsumoto’s Table 1, specifically the compounds mentioned above).
	Regarding claim 5, Matsumoto teaches a pest control agent containing their structurally similar compound of applicant’s formula (I) or a salt thereof an active ingredient has extremely high control effect against a harmful organism at low dosage ([0008], [0041]; Table 1 compounds; [0037-0040]; translation).
Regarding claim 6, Matsumoto teaches preferred embodiment of a pest control agent containing a structurally similar compound to applicant’s formula I. Specifically, Matsumoto teaches that their compounds are useful in pest control agent compositions containing a compound that is useful as an agricultural and horticultural field, namely an agricultural and horticultural insecticide, a nematicide or a soil pesticide (paragraph [0037-0040], [0008],  translation).
Regarding claim 7, Matsumoto teaches in Test Example 1, applying an effective amount of their structurally similar compound(s) to those instantly claimed to a rice seedling by immersing the seedling in a chemical solution prepared so that the concentration of the structurally similar compound to those of the present invention was 200 ppm. After the drug solution was air-dried, the roots were wrapped with moist cotton wool and placed in a test tube. About 10 of an instar larva of rice brown planthopper was released. After 5 days of treatment, the life of the rice brown planthopper was judged, and the mortality (%) was determined. As a result, the mortality rates of the compound I-9, I-10, I-17, I-18, I-19 all demonstrated 90% or more control of pests (method for controlling a pest by applying an effective amount of the compound) (paragraphs [0065-0067], translation).
Ascertainment of the difference between prior art and the claims
(MPEP 2141.02)
	As discussed above Matsumoto does not teach compounds wherein the nitrogen atom in the left-most pyridine ring is meta to the attached carbonyl carbon atom as is instantly claimed as the compounds in Matsumoto have this nitrogen in the ortho position to the attached carbonyl carbon atom.
	However, it would have been obvious to form the claimed compounds when looking to Matsumoto’s structurally similar compounds because Matsumoto teaches that their compounds are pesticidal and highly effective in low dosages which is the same property of the instantly claimed compounds (See [0008], [0041]; Table 1 compounds; translation). One of ordinary skill in the art would be motivated to form the claimed compounds when looking to Matsumoto because, “A prima facie case of obviousness may be made when chemical compounds have very close structural similarities and similar utilities. ‘An obviousness rejection based on similarity in chemical structure and function entails the motivation of one skilled in the art to make a claimed compound, in the expectation that compounds similar in structure will have similar properties.’” In re Payne, 606 F.2d 303, 313, 203 USPQ 245, 254 (CCPA 1979). Specifically, Prior art structures do not have to be true homologs or isomers to render structurally similar compounds prima facie obvious. In re Payne, 606 F.2d 303, 203 USPQ 245 (CCPA 1979). In the instant case it would be obvious to switch the position of the nitrogen atom from ortho to the connection with the carbonyl carbon to the claimed meta position to the connection with the carbonyl carbon because N and C atoms are known classical bioisosteres of one another as per the teachings of Patani and are known to routinely be substituted for one another in order to form additional compounds having the same/similar activity as the parent compound, in this case Matsumoto’s same/similar biological activity which is just what applicants are seeing with these positional isomeric compounds (see Patani: pg. 3156, Trivalent isosteres, first paragraph; see also divalent isosteres pg. 3155;). 
Finding of prima facie obviousness
Rationale and Motivation (MPEP 2142-2143)
	It would have been obvious to one of ordinary skill in the art at the time of the instant filing to form the claimed compounds when looking to Matsumoto’s structurally similar compounds and to change the position of the nitrogen atom in the left most pyridine ring from the ortho position of Matsumoto to the meta position instantly claimed and to expect these compounds to exhibit strong pesticidal activity and to be able to be used in low amounts as is instantly disclosed because Matsumoto teaches that their compounds have these same properties, e.g. the compounds of Matsumoto are also highly pesticidal and able to be used in low effective dosages and as is taught by Patani CH and N are known classical bioisosteres of one another that are routinely substituted for one another in order to form additional compounds having the same/similar activity as the parent compound, in this case Matsumoto’s same/similar biological activity which is just what applicants are seeing with these positional isomeric compounds (see Patani: pg. 3156, Trivalent isosteres, first paragraph; see also divalent isosteres pg. 3155).
In light of the forgoing discussion, the Examiner concludes that the subject matter defined by the above claims would have been obvious to one of ordinary skill in the art within the meaning of 35 USC 103(a). 
From the teachings of the references, it is apparent that one of ordinary skill in the art would have had a reasonable expectation of success in producing the claimed invention. Therefore, the invention as a whole would have been prima facie obvious to one of ordinary skill in the art at the time the invention was made, as evidenced by the references, especially in the absence of evidence to the contrary.

Response to Arguments/Remarks
Applicant’s arguments with respect to the 102 and 103 rejections of record were persuasive. However, further consideration prompted the new grounds of rejection under 103 over Matsumoto that is presented herein. Applicant’s amendments to the claims to overcome the previous 112 (a) rejection over the pests was not completely persuasive and instead has prompted the revised grounds of rejection presented herein. Specifically, applicants have not defined pest or horticultural pest and applicant’s specification has support for the disclosed insect, acarid and nematode pests, but does not have support for all horticultural pests as claimed which include rodent pests (e.g. moles, deer mice, etc.), avian pests (e.g. robins), mammalian pests (e.g. deer) all of which are known to eat/destroy garden plants, agricultural crops, ornamental plants, etc. Thus, applicant’s still lack written description for the entire scope of pests they claim. 
Applicant’s amendments have overcome the previous 112 (b) rejection and this rejection has been withdrawn.
 Regarding the 102/103 rejections, these arguments were persuasive over the previous grounds of rejection. However, they have prompted the new grounds of rejection over the same Matsumoto reference and insofar as these arguments pertain to the new grounds of rejection they are addressed herein. Applicant’s argue at pg. 10 that there is no reason to modify the compounds of Matsumoto to achieve the instantly claimed compounds and that the instant compounds are unpredictable for their insecticidal effect over the compounds of Matsumoto. The examiner respectfully disagrees because the compounds of Matsumoto only differ from the instantly claimed compounds in the position of the nitrogen atom in the left most pyridine ring which is in the ortho position to the attached carbonyl carbon atom, whereas in the instant compounds this nitrogen is in the meta position to the attached carbonyl carbon atom. However, Matsumoto clearly teaches that their compounds have high insecticidal activity and can be used in low amounts (See [0008]; [0041]), which are the same effects seen with the instantly claimed compounds. Further, it would have been obvious to move the position of the nitrogen atom on the left-most pyridine ring to the meta position (as related to the position at which the carbonyl carbon is bound to the ring) from the ortho position that is taught by Matsumoto because the compounds are very structurally similar and being used for the same purpose. Further one of ordinary skill in the art would expect the instantly claimed compounds to exhibit the same/similar activity to the compounds of Matsumoto because they are so structurally similar and because N and CH, e.g. as trivalent and/or divalent groups are known to be bioisosteric replacements of one another as is taught by Patani. Thus, one of ordinary skill in the art would have motivation to form the claimed compounds when looking to Matsumoto in effort to form additional pesticidal compounds which are highly effective in low dosages which is just what applicants observe based upon the bioisosteric teachings of Patani and the close structural similarity of the compounds with those already reported to have high pesticidal activity in low dosages by Matsumoto. Thus, the examiner respectfully disagrees with applicant’s arguments that the instantly claimed effects are unpredictable or unexpected based upon the combined teachings of Matsumoto and Patani and the structural similarity of the claimed compounds to those of Matsumoto as discussed above. Especially since the courts have previously determined, ‘An obviousness rejection based on similarity in chemical structure and function entails the motivation of one skilled in the art to make a claimed compound, in the expectation that compounds similar in structure will have similar properties.’” In re Payne, 606 F.2d 303, 313, 203 USPQ 245, 254 (CCPA 1979). Specifically, Prior art structures do not have to be true homologs or isomers to render structurally similar compounds prima facie obvious. In re Payne, 606 F.2d 303, 203 USPQ 245 (CCPA 1979).
In the instant case it would be obvious to switch the position of the nitrogen atom from ortho to the connection with the carbonyl carbon to the claimed meta position to the connection with the carbonyl carbon because N and C atoms are known classical bioisosteres of one another as per the teachings of Patani and are known to routinely be substituted for one another in order to form additional compounds having the same/similar activity as the parent compound, in this case Matsumoto’s same/similar biological activity which is just what applicants are observing with these positional isomeric compounds to those previously taught by Matsumoto (see Patani: pg. 3156, Trivalent isosteres, first paragraph; see also divalent isosteres pg. 3155). 
	Applicants then argue that they have unexpected results when comparing the compounds to those they state are more structurally similar than those of Matsumoto, specifically compounds from JP2014-518884 for example. They argue that in the affidavit provided by Tatsuya Kani (which will be addressed in greater detail below) that the superior effect of the claimed compounds is unexpected in light of the comparison compounds from JP-2014-518884. The examiner respectfully disagrees that the comparison compounds are closer to the claimed compounds than those of Matsumoto. Specifically because for instance tested compound A3 contains R2 groups which are not present in the claimed compounds and none of the substituents are present in the required/claimed para position to the connected carbonyl carbon atom which is required of the claimed compounds and also taught to be a necessary substituent in Matsumoto for their high pesticidal activity at low dosages (See for instance I-10, etc. from Table 1 in Matsumoto, also the formula I that is claimed in Matsumoto which requires a substituent to be para from the carbonyl carbon that is connected to the left most pyridine ring). Thus, the compounds of Matsumoto only differ by a well-known classical bioisostere, e.g. and N for a CH, e.g. the N atom is moved over 1 position in the ring from the instantly claimed compounds wherein the compounds applicants have tested do not have substituents in the para position which was required for the high biological activity as is demonstrated in Matsumoto. Thus, applicants have demonstrated with their testing that the position of the substituents on the left-most pyridine ring is key to the activity which Matsumoto recognized as they specifically require a substituent to be present in this position for their high pesticidal activity at low doses (See table 1; examples in translation which are cited above; see also [0008]; [0037-0038]; [0041]; claims). Applicant’s then compared two compounds of Matsumoto to one compound that is instantly claimed, e.g. I-9 in Matsumoto to the instantly claimed/disclosed I-9 (called C-1 in the tests) and have demonstrated that their compounds were more effective that I-9 in Matsumoto and the other compound from Matsumoto which falls completely outside of the claimed scope as it contains an R2 group, e.g. m is 1 which is not allowed by the instantly claimed compounds. While these results appear to be unexpected they are not at all commensurate in scope with the instant claims which claim a much broader scope of compounds than instant compound I-9/C-1. Further, it is unclear if all structurally similar examples of Matsumoto would exhibit the demonstrated lower activity at very low doses because Matsumoto reports at [0041] for instance that effective amounts of their compounds are from 0.05-500,000 ppm, and specifically states at [0008] that pest control agent containing a compound of Matsumoto’s formula (I) (which as discussed above are very structurally similar to the instantly claimed compounds of formula (I)) has an extremely high control effect against harmful organism at low dosage. 
	Thus, for the reasons discussed above and because applicant’s unexpected results are not commensurate in scope with the instant claims, the examiner maintains that the above rejection over Matsumoto in view of Patani is appropriate and does still render the compounds, composition and method of the instant claims prima facie obvious at this time. 

Declaration under 1.132
Tatsuya Kani, provided a declaration under 1.132, filed 07/05/22. The Declaration meets the formal requirements. In the most relevant part, the Declaration demonstrates that the several of the claimed compounds (I-1, I-30, I-91, I-3) exhibit higher pesticidal activity in selected insect species (specifically whitefly, green peach aphid,  than several compounds from  JP2014-518884, JP2004-331541, etc. (all of which were not cited as prior art against applicants) and that I-9 of the instant specification exhibits higher activity against green peach aphids than I-9 and I-6 of Matsumoto (JP2017008029) which is presently cited as prior art. A Declaration is due full consideration and weight for all that it discloses. Declarations are reviewed for the following considerations: 1) whether the Declaration presents a nexus such as a side-by-side or single-variable comparison (In re Huang, 40 USPQ2d 1685, 1689 (Fed. Cir. 1996)), 2) whether the Declaration presents a comparison to the closest art, 3) whether the Declaration is commensurate in scope with the scope of the claims (In re Kulling, 14 USPQ2d 1056, 1058 (Fed. Cir. 1990)), 4) whether the Declaration shows a difference in kind rather than merely a difference in degree (In re Waymouth, 182 USPQ 290, 293 (C.C.P.A. 1974)), and 5) whether the prima facie case is sufficiently strong that allegedly superior results are insufficient to overcome the case for obviousness (Pfizer Inc. v. Apotex, Inc., 82 USPQ2d 1321, 1339 (Fed. Cir. 2007)). The relevant criterion here is No. 3, whether the Declaration is commensurate in scope with the scope of the claims (In re Kulling, 14 USPQ2d 1056, 1058 (Fed. Cir. 1990)). The examiner has carefully reviewed the Declaration, including the data presented in the Declaration. 
The data shows that applicant’s compounds I-1, I-30, I-91, I-3 are more active than the compounds tested from the documents not cited as prior art by the examiner (JP2014-518884, JP2004-331541, etc.) and that I-9 is more active that I-9 of Matsumoto which is cited as prior art and is what the examiner believes to be the closest prior art because Matsumoto requires R1 to be in the same position as instantly claimed and for R2, m, R3, and R4 all to have the same scope as is instantly claimed and to only differ by the position of the nitrogen atom on the left most pyridine ring as is discussed above. While I-9 is demonstrated to have more activity than the very similar I-9 of Matsumoto. This single example is not commensurate in scope with applicant’s claimed compound scope and it is not clear if all of the instantly claimed compounds would exhibit this increased activity when compared to their structurally similar counterparts taught in Matsumoto. Especially since, Matsumoto clearly teaches that their compounds can be dosed at the same/overlapping rates to the instantly disclosed (see [0041] in Matsumoto) and Matsumoto clearly teaches at [0008] that their compounds have a high control effect of harmful organisms/pests at low dosages which are the same effects argued by applicant’s with the instantly claimed compounds. As such, because applicant’s results are not commensurate in scope with the claims as they are currently written and in light of Matsumoto clearly teaching that their structurally similar compounds can be used in doses which overlap those instantly disclosed and specifically teaching wherein their compounds exhibit high pesticidal activity at low dosages the examiner maintains that applicant's unexpected results are not persuasive at this time. 

Conclusion
	No claims are allowed.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Erin E Hirt whose telephone number is (571)270-1077. The examiner can normally be reached 10:00-7:30 ET M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sue X Liu can be reached on 571-272-5539. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ERIN E HIRT/Primary Examiner, Art Unit 1616